Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 1 of 23    PageID #: 7
                                            By Samantha Booker at 4:47 pm, Dec 18, 2019




                                                       19-cr-00308-TFM
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 2 of 23   PageID #: 8
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 3 of 23   PageID #: 9
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 4 of 23   PageID #: 10
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 5 of 23   PageID #: 11
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 6 of 23   PageID #: 12
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 7 of 23   PageID #: 13
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 8 of 23   PageID #: 14
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 9 of 23   PageID #: 15
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 10 of 23   PageID #: 16
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 11 of 23   PageID #: 17
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 12 of 23   PageID #: 18
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 13 of 23   PageID #: 19
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 14 of 23   PageID #: 20
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 15 of 23   PageID #: 21
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 16 of 23   PageID #: 22
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 17 of 23   PageID #: 23




                                                       19-cr-00308-TFM
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 18 of 23   PageID #: 24
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 19 of 23   PageID #: 25
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 20 of 23   PageID #: 26
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 21 of 23   PageID #: 27
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 22 of 23   PageID #: 28
Case 1:19-cr-00308-TFM Document 2 Filed 12/18/19 Page 23 of 23   PageID #: 29
